Name: Council Regulation (EC) No 2791/1999 of 16 December 1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheries
 Type: Regulation
 Subject Matter: international affairs;  cooperation policy;  fisheries;  natural environment
 Date Published: nan

 Avis juridique important|31999R2791Council Regulation (EC) No 2791/1999 of 16 December 1999 laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheries Official Journal L 337 , 30/12/1999 P. 0001 - 0009COUNCIL REGULATION (EC) No 2791/1999of 16 December 1999laying down certain control measures applicable in the area covered by the Convention on future multilateral cooperation in the north-east Atlantic fisheriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the Opinion of the European Parliament(1),Whereas:(1) The Convention on future multilateral cooperation in the north-east Atlantic fisheries, hereinafter called "the NEAFC Convention", was approved by Decision 81/608/EEC(2) and entered into force on 17 March 1982;(2) The NEAFC Convention provides an appropriate framework for multilateral cooperation on the rational conservation and management of fishery resources in the area defined by the Convention;(3) The North-East Atlantic Fisheries Commission, at its 17th annual meeting on 17, 18, 19 and 20 November 1998, adopted two recommendations establishing a scheme of control and enforcement applicable to fishing vessels operating in areas beyond the limits of the national jurisdiction of the Contracting Parties in the Convention area (hereinafter called "the Scheme"), and a programme to promote compliance by non-Contracting Party vessels with its recommendations in order to ensure full respect for conservation and management measures adopted by the NEAFC (hereinafter called "the Programme");(4) The Scheme provides for control measures applicable to vessels flying the flag of the Contracting Parties and operating in the NEAFC area, and arrangements for inspections at sea which include inspection and surveillance procedures and infringement procedures which must be implemented by the Contracting Parties;(5) The Programme provides for the mandatory inspection of non-Contracting Party vessels where they enter the ports of the Contracting Parties voluntarily and a prohibition on the landing and transhipment of catches if, during such inspection, it is established that they have been taken in breach of the conservation measures adopted by the NEAFC;(6) Under Articles 12 and 15 of the NEAFC Convention, these recommendations enter into force on 1 July 1999 and become binding on the Contracting Parties; the Community should apply these recommendations;(7) In order to make it possible for Community fishing activities in the NEAFC Regulatory Area to be monitored and to supplement the control measures provided for in Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(3), certain specific control measures should be laid down, in particular as regards participation in fishing activities, the marking of vessels and fishing gear and their documents, the recording and reporting of catches and the transhipment of fish;(8) Article 2(3) of Regulation (EEC) No 2847/93 provides that each Member State must ensure that the activities of its vessels outside the Community fishery zone are subject to proper monitoring and, where such Community obligations exist, to inspections and surveillance, in order to ensure compliance with Community rules applicable in those waters; provision should therefore be made that Member States whose vessels are authorised to fish in the NEAFC Regulatory Area assign inspectors to the Scheme to undertake monitoring and surveillance, together with adequate resources for inspection;(9) In order to ensure the monitoring of fishing activities in the NEAFC area, it is necessary that Member States cooperate with one another and with the Commission in applying the Scheme;(10) It is the responsibility of Member States to ensure that their inspectors comply with the inspection procedures laid down by the NEAFC;(11) The masters of Community vessels should cooperate in the inspection of their vessels as provided for in the procedures laid down in this Regulation;(12) The procedures to be applied in situations where it is suspected that an infringement and in particular a serious infringement has been committed should be laid down; to that end a list of the types of action considered to constitute serious infringements should be drawn up;(13) Detailed rules for the implementation of the Programme in the Community should be laid down;(14) Under the Treaty, authority over national waters and ports is exercised by the Member States; however, in the case of access to Community port facilities by non-Contracting Party vessels which have been sighted operating in the NEAFC Regulatory Area, additional uniform measures need to be adopted at Community level so that the activities of those vessels in the Community ports can be regulated, in order to ensure the effectiveness of measures laid down by the NEAFC;(15) A procedure should be laid down for adopting detailed rules for the implementation of the Scheme;(16) The measures necessary for the implementation of this Regulation should be adopted in accordance with Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4);(17) In order to gain experience for the definitive division of tasks to be undertaken, it is appropriate that certain provisions on inspection and control, to be carried out in cooperation between the Member States and the Commission, be applied for a limited period pending a decision on the definitive regime,HAS ADOPTED THIS REGULATION:Article 1PurposeThis Regulation lays down the general rules and conditions for the application by the Community of:(a) the Scheme of control and enforcement applicable to fishing vessels operating in areas beyond the limits of national jurisdiction in the NEAFC Convention area;(b) the Programme to promote compliance by non-Contracting Party vessels with recommendations made by the NEAFC.Article 2DefinitionsFor the purposes of this Regulation:1. "Regulatory Area" means the waters of the Convention Areas as defined in Article 1(1) of the NEAFC Convention, which lie beyond the waters under the jurisdiction of NEAFC Contracting Parties;2. "fisheries resources" are those referred to in Article 1(2) of the NEAFC Convention;3. "regulated resources" are those fishery resources which are subject to recommendations under the Convention and are listed in the Annex hereto; the Annex may be amended in accordance with the procedure laid down in Article 29(2);4. "fishing activities" means fishing, fish-processing operations, the transhipment of fish and fishery products and any other activity in preparation for or related to fishing in the Regulatory Area;5. "NEAFC inspector" means an inspector assigned by an NEAFC Contracting Party to the Scheme;6. "boarding" means the boarding of a fishing vessel by NEAFC inspectors to carry out an inspection;7. "infringement" means any activity or omission of a fishing vessel which gives clear grounds for suspecting that a breach of the provisions of this Regulation and of any other regulation transposing an NEAFC recommendation has occurred and which has been noted in an inspection report in accordance with the Scheme;8. "serious infringement" means:(a) fishing without a valid authorisation issued by the flag State;(b) fishing without or after exhausting a quota;(c) using prohibited fishing gear;(d) serious mis-recording of catches;(e) repeated failure to comply with the obligation to communicate movements and catches;(f) preventing an inspector from carrying out his duties;(g) directed fishing for a stock which is subject to a moratorium or for which fishing is prohibited;(h) falsifying or concealing the markings, identity or registration of a fishing vessel;(i) concealing, tampering with or disposing of evidence relating to an investigation;(j) multiple breaches which together constitute a serious disregard of conservation and management measures;9. "duly authorised inspector" means an NEAFC inspector duly authorised by the flag Member State of the vessel suspected of having committed a serious infringement;10. "non-Contracting Party vessel" means a vessel which has been sighted and reported as having engaged in fishing activities in the NEAFC Regulatory Area and(i) which flies the flag of a State which is not a Contracting Party to the NEAFC Convention; or(ii) for which there are reasonable grounds for suspecting it to be without nationality.TITLE IIMPLEMENTATION OF THE CONTROL SCHEME ADOPTED BY THE NEAFCArticle 3Scope1. This Title shall apply to all Community fishing vessels used or intended for use for the purposes of commercial fishing activities conducted on fishery resources in the Regulatory Area.2. Community fishing vessels operating in the Regulatory Area which keep on board fish from that area shall do so in accordance with the objectives and principles of the NEAFC Convention.CHAPTER 1CONTROL MEASURESArticle 4Community participation1. Only Community fishing vessels which have been issued a special fishing permit by their flag Member State shall be authorised, on the conditions set out in the permit, to fish, keep on board, tranship and land fishery resources from the Regulatory Area.2. Member States shall send the Commission, in computer-readable form, a list of all the vessels flying their flag and registered in the Community which are authorised to fish in the Regulatory Area, in particular the vessels authorised to fish directly for one or more regulated resources together with amendments to the list. This information shall be sent no later than 15 December each year or at least 5 days before the vessel enters the Regulatory Area. The Commission shall forward the information promptly to the NEAFC secretariat.3. The format for transmission of the list referred to in paragraph 2 and the specifications shall be adopted in accordance with the procedure laid down in Article 29(2).Article 5Recording of catches and fishing effort1. In addition to the information specified in Article 6 of Regulation (EEC) No 2847/93, the masters of Community fishing vessels shall enter in their logbook each entry into and departure from the Regulatory Area.2. The masters of Community fishing vessels shall keep in respect of processed or frozen catches of the regulated resources listed in the Annex:(a) a production logbook setting out, for each species and each processed product, the aggregate production, or(b) a storage plan, for each species, of the processed products, showing the location of the processed products in the hold.3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 29(2).Article 6Reporting of catches of regulated resources1. The masters of Community fishing vessels shall send the competent authorities in their flag Member State a "catch report" within the period specified in the second subparagraph.Reports of catch of regulated resources shall include:(a) the quantities held on board when the masters of Community fishing vessels enter the Regulatory Area. Reports shall be transmitted no earlier than 12 hours and no later than 6 hours in advance of each entry into the Regulatory Area;(b) weekly catches. These reports shall be transmitted for the first time no later than the end of the seventh day following the entry of the vessel into the Regulatory Area or, when fishing trips take more than seven days, at the latest on Monday for catches that have been taken in the Regulatory Area during the preceding week ending at midnight on Sunday;(c) the quantities held on board when a vessel leaves the Regulatory Area. These reports shall be transmitted no earlier than 8 hours and no later than 6 hours in advance of each departure from the Regulatory Area. They shall include, where appropriate, the number of fishing days and the catches taken in the Regulatory Area;(d) the quantities loaded and unloaded for each transhipment of fish during the vessel's stay in the Regulatory Area. These reports shall be transmitted no later than 24 hours after the completion of transhipment.2. Each Member State shall, upon receipt, forward catch reports by computer transmission to the NEAFC Secretariat.3. Catch reports shall be transmitted to the competent authorities in the Member States for transmission to the NEAFC Secretariat.(5)4. The Member States shall record the data contained in the catch reports in the database referred to in Article 19(2) of Regulation (EEC) No 2847/93.5. The detailed rules for the application of this Article and in particular the format and the specifications for the transmissions referred to in paragraph 3 shall be determined under the procedure laid down in Article 29(2).Article 7Global reporting of catches and fishing effort1. Member States shall inform the Commission, by computer transmission before the fifteenth day of each month, of the quantities of resources referred to in paragraph 3 taken in the Regulatory Area which have been landed or transhipped during the preceding month.2. Notwithstanding Article 3(2), this Article shall apply also to regulated resources which have been taken in the Convention area under the jurisdiction of the Member States without prejudice to Article 15 of Regulation (EEC) No 2847/93.3. The list of resources referred to in paragraph 1 and the format for transmission of the data shall be adopted in accordance with the procedure laid down in Article 29(2).Article 8 (6)Vessel Monitoring System (VMS)Member States shall ensure that information obtained by the vessel monitoring system (VMS) concerning vessels flying their flag which fish in the Regulatory Area is transmitted electronically to the NEAFC Secretariat, in real time, in the format and in compliance with the specifications adopted in accordance with the procedure laid down in Article 29(2).Article 9TranshipmentsCommunity fishing vessels shall engage in transhipment activities in the Regulatory Area only if they have received prior authorisation from the competent authorities in the Member State whose flag they are flying and in which they are registered.CHAPTER 2INSPECTION PROCEDUREArticle 10 (7)General rules for inspection and surveillance1. Member States whose fishing vessels are authorised to fish in the Regulatory Area shall assign inspectors to the Scheme to carry out surveillance and inspection.2. Each Member State shall take steps to ensure that NEAFC inspectors are able to carry out inspections on board vessels flying its flag.3. Each Member State shall ensure that inspections carried out by its inspectors are conducted in a non-discriminatory manner and in accordance with the Scheme. The number of inspections shall be based on the size of the fleets of the Contracting Parties present in the Regulatory Area, taking into account the time spent in the Area.4. The Commission may assign Community inspectors to the Scheme.Article 11 (8)Means of inspection1. Member States or, pursuant to Article 10(4), the Commission shall make available to their inspectors adequate means to enable them to carry out their surveillance and inspection tasks. To that end they shall assign inspection vessels and aircraft to the Scheme.2. The Commission shall coordinate the surveillance and inspection activities for the Community. It may draw up, in concert with the Member States concerned, joint operational surveillance and inspection programmes for that purpose which will enable the Community to fulfil its obligations under the Scheme. The Member States whose vessels are engaged in fisheries on regulated resources shall adopt the necessary measures to facilitate the implementation of these programmes particularly as regards the human and material resources required and the periods and zones when these are to be deployed.3. Member States shall inform the Commission by 1 January 2000 of the names of the inspectors and the inspection vessels and of the details of the aircraft they are intending to assign to the Scheme during the following year. Using this information the Commission shall draw up, in collaboration with the Member States, a forward plan for Community participation in the Scheme in the calendar year concerned, which it shall send to the NEAFC Secretariat and the Member States.4. When drawing up operational surveillance and inspection programmes the Commission shall ensure that, where, at any time, more than 10 Community fishing vessels are engaged in fishing activities targeted at regulated resources in the Regulatory Area, an inspection vessel from a Member State is present in the area or that an agreement has been concluded with another Contracting Party to ensure the presence of an inspection vessel.5. Member States shall see to it that any vessel assigned to the Scheme and carrying inspectors and any support vessels display a special flag or pennant to show that inspectors are carrying out an inspection under the Scheme. Aircraft assigned to the Scheme shall have their international radio call sign clearly displayed. The form of the special flag or pennant shall be determined in accordance with the procedure laid down in Article 29(2).6. Member States shall inform the Commission electronically of the date and time of the start and end of the activities of inspection vessels and aircraft, in the form determined in accordance with the procedure laid down in Article 29(2).Article 12NEAFC inspectors1. The Member States or, pursuant to Article 10(4), the Commission shall issue a special identity document to each inspector. Inspectors shall carry and produce this document when boarding a fishing vessel. The form of the special identity document shall be determined in accordance with the procedure laid down in Article 29(2).2. The Member States and the Commission shall ensure that inspectors carry out their duties in accordance with the rules laid down in the Scheme. Inspectors shall remain under the operational control of their competent authorities and shall be accountable to them.Article 13Surveillance procedure1. NEAFC inspectors shall carry out surveillance based on sightings of fishing vessels from a vessel or aircraft assigned to the Scheme. They shall record their findings in an observation report in a form adopted in accordance with the procedure laid down in Article 29(2) and shall forward it to their competent authority.2. Member States shall forward the observation report promptly, by electronic transmission, to the flag State of the sighted vessel or the authorities designated by that State, as notified by the NEAFC Secretariat, to the NEAFC Secretariat and to the Commission. They shall also forward the original of each observation report and any photographs to the flag State of the vessel concerned at its request.Article 14Inspection procedure1. Member States and the Commission shall ensure that their NEAFC inspectors:(a) do not board a vessel without prior notice being given by radio to the vessel or without the vessel being given the appropriate signal using the International Code Signal, including details of the inspection team;(b) do not require the vessel that is being boarded to stop or manoeuvre during fishing, or the shooting or hauling of fishing gear. Inspectors may, however, require the interruption or delay of the shooting of gear until they have boarded the vessel but in any event no more than 30 minutes after receiving the signal;(c) see to it that an inspection does not exceed four hours or the period until the net and catch are hauled in and inspected, whichever is longer. Where an infringement is detected, inspectors may remain on board for the period necessary to complete their duties as referred to in Article 16(1)(b). However, in special circumstances, taking into account the size of the fishing vessel and the quantity of fish held on board, the duration of the inspection may exceed the periods referred to above. In such a situation, inspectors shall remain on board no longer than is necessary to complete their inspection. The reasons for exceeding the usual period shall be recorded in the inspection report;(d) do not interfere with the ability of masters to communicate with the authorities of their flag State during boarding and inspection;(e) manoeuvre at a safe distance from the fishing vessel in accordance with the rules of good seamanship;(f) avoid the use of force save where and to the extent that it is necessary to ensure their safety. When conducting inspections on board fishing vessels, inspectors shall not carry firearms;(g) conduct their inspection in a manner such as to cause the least disturbance or inconvenience to the vessel, its activities and catches;(h) draw up an inspection report as provided for in the rules adopted in accordance with the procedure laid down in Article 29(2) and forward it to their authorities.2. Inspectors shall be authorised to examine all relevant areas, decks and rooms of the fishing vessel, catches (whether processed or not), nets and other gear, equipment and any relevant documents which are necessary for verifying compliance with the conservation measures adopted by the NEAFC and to question the master or a person designated by him.3. In carrying out their inspection, inspectors may ask the master for any assistance they may require. The master may comment on the inspection report, which must be signed by inspectors on completion of the inspection. A copy of the inspection report shall be given to the master of the fishing vessel.4. Member States shall ensure that inspection teams comprise no more than two NEAFC inspectors.Article 15Obligations of masters of fishing vessels during the inspection procedureThe master of a Community fishing vessel which is being boarded and inspected shall:(a) facilitate safe and effective boarding;(b) cooperate with and assist in the inspection of the fishing vessel conducted in accordance with the procedures laid down in this Regulation, and shall not obstruct, intimidate or interfere with the inspectors in the performance of their duties and shall ensure their safety;(c) permit the inspectors to communicate with the authorities of the flag State and the inspecting State;(d) provide access to relevant areas, decks, rooms of the vessel, catches (whether processed or not), nets and other gear, equipment and any relevant documents;(e) provide inspectors with reasonable facilities, including, where appropriate, food and accommodation where they remain on board the vessel in accordance with Article 18(3);(f) facilitate safe disembarkation by inspectors.Article 16Infringement procedure1. Where NEAFC inspectors find that there are clear grounds for believing that a fishing vessel has engaged in an activity contrary to the conservation measures adopted by the NEAFC, they shall:(a) record the infringement in their inspection report;(b) take all necessary measures to ensure the security and continuity of the evidence. An identification mark shall be affixed securely to any part of the fishing gear, which appears on inspection to have been used in breach of the measures;(c) attempt immediately to communicate with an inspector or the designated authorities of the flag State of the inspected fishing vessel;(d) transmit the inspection report promptly to their authorities.2. The Member State carrying out the inspection or, as appropriate, the Commission shall notify the details of the infringement committed by the inspected vessel, where possible during the working day following the start of the inspection, to the flag State of the inspected vessel and the Commission.3. The Member State carrying out the inspection shall send the original inspection report with supporting documents to the Commission, which shall forward them to the appropriate authorities in the flag State of the inspected vessel with a copy to the NEAFC Secretariat.Article 17Follow-up in the case of infringements1. Where a Member State is notified by another Contracting Party or another Member State of an infringement committed by a vessel flying its flag, it shall take prompt action in conformity with its national law to receive and examine the evidence and conduct any further investigations necessary for action to be taken as a result of the infringement and, where possible, inspect the vessel.2. Member States shall designate the appropriate authorities appointed to receive evidence of infringements and inform the Commission of their address.Article 18Special procedure in the event of serious infringements1. Where NEAFC inspectors consider that there are clear grounds for believing that a fishing vessel has committed a serious infringement, they shall notify the flag State, their own authorities, the Commission and the NEAFC Secretariat thereof without delay.2. In order to preserve the evidence, inspectors shall take all necessary steps to ensure the security and continuity of the evidence while minimising interference with and inconvenience to the operation of the vessel.3. Inspectors may remain on board a fishing vessel for the period necessary to provide the duly authorised inspector with information concerning the infringement or until receiving a reply from the flag State requesting them to leave the fishing vessel.4. The Member State carrying out the inspection shall take a decision, with the consent of the flag State, on whether the inspector remains on board during the re-routing of the vessel. The Member State carrying out the inspection shall decide also whether an NEAFC inspector shall be present during the thorough inspection of the vessel in port. It shall inform the Commission promptly of the decisions it has taken in accordance with this paragraph.Article 19Follow-up in the case of serious infringements1. Where the competent authorities in a flag Member State receive information from an NEAFC inspector that a serious infringement is suspected to have been committed by a fishing vessel flying its flag or where the Commission receives such information, the competent authorities and the Commission shall inform one another thereof without delay.2. After receiving information as provided for in paragraph 1, the flag Member State shall ensure that the vessel is inspected within 72 hours by a duly authorised inspector.3. The duly authorised inspector shall board the fishing vessel concerned and examine the evidence of the suspected infringement, established by the NEAFC inspector, and forward as quickly as possible to the competent authority in the flag Member State and the Commission the results of this examination.4. Following notification of the results and where the suspected infringement is a serious one, the competent authority in the flag Member State of the inspected vessel shall, if the situation so warrants it, within 24 hours, itself require or authorise the duly authorised inspector to require the vessel to proceed to a designated port.Where a vessel is re-routed, the duly authorised inspector shall take all necessary measures to ensure the security and continuity of the evidence.5. On arrival in the designated port, the vessel suspected of having committed an infringement shall undergo a thorough inspection under the authority of the flag Member State and in the presence of an NEAFC inspector from any other Contracting Party which wishes to participate.The flag Member State shall inform the Commission promptly of the outcome of the thorough inspection and of the measures it has adopted as a result of the infringement.6. Where the competent authority of the flag Member State does not require the vessel to be re-routed to a port, it shall inform the Commission without delay of the reasons for its decision. The Commission shall notify the NEAFC Secretariat at the appropriate time of this decision and its justification.7. The detailed rules for the application of this Article shall be determined under the procedure laid down in Article 29(2).Article 20Treatment of inspection reports1. Member States shall treat reports drawn up by the NEAFC inspectors of other Contracting Parties and other Member States on the same basis as reports from its own inspectors.2. Member States shall cooperate with the relevant Contracting Parties in order to facilitate judicial or other proceedings in accordance with their national law, arising from a report submitted by an inspector under the Scheme.Article 21Infringement reports1. Member States shall forward to the Commission by 15 September each year for the previous calendar year a report containing information on the progress of proceedings relating to notified infringements of NEAFC conservation measures. A list of the infringements shall be drawn up annually until a final decision is taken in accordance with the relevant provisions of national law.2. The report shall contain details of the progress of the proceedings (e.g. case pending, under appeal, under investigation, etc.), a specific description of fines or penalties (i.e. the amount of fines, the value of forfeited fish and/or gear, written warnings, etc.) and include an explanation if no action has been taken.Article 22Reporting on inspection activitiesEach Member State shall report to the Commission by 15 September each year for the previous calendar year on:(a) the number of inspections it has carried out under the Scheme specifying the number of inspections on the vessels of each Contracting Party and, where an infringement has been committed, the date and location of the inspection of the vessel concerned and the nature of the suspected infringement;(b) the number of air hours flown on NEAFC surveillance, the number of sightings and the number of surveillance reports that have been drawn up together with the follow-up action that has been taken on the reports.TITLE IIIMPLEMENTATION OF THE PROGRAMME TO PROMOTE COMPLIANCE BY NON-CONTRACTING PARTY VESSELSArticle 23Transmission of sighting reports1. Upon receiving a report of the sighting of a non-Contracting Party vessel from one of its NEAFC inspectors, the Member State concerned shall forward this information without delay to the NEAFC Secretariat and the Commission, and where possible, to the vessel, informing it that the information will be transmitted to its flag State.2. The Commission shall inform all Member States promptly of each sighting report it receives by notifying the NEAFC Secretariat or another Contracting Party thereof.Article 24TranshipmentCommunity fishing vessels shall be prohibited from receiving transhipments of fish from non-Contracting Party vessels.Article 25Monitoring/inspection of fishing activities of non-Contracting Party vessels1. Member States shall ensure that each non-Contracting Party vessel, which enters a designated port within the meaning of Article 28(e)(2) of Regulation (EEC) No 2847/93, is inspected by their competent authorities. Until this inspection is completed, the landing and/or transhipment of the catches of this vessel shall be prohibited.2. If, on completion of inspection, the competent authorities find that the non-Contracting Party vessel is carrying on board resources, which are the subject of a NEAFC recommendation which has been transposed into Community law, the Member State concerned shall prohibit their landing and/or transhipment.3. However, no ban shall apply if the master of the inspected vessel or his representative establishes to the satisfaction of the competent authorities of the Member State concerned that:(a) the catch retained on board was taken outside the Regulatory Area, or(b) the catch retained on board was taken in compliance with the Community conservation measures.Article 26Follow-up of inspections1. Member States shall inform the Commission immediately of the results of each inspection and, where appropriate, of any prohibition of landing and/or transhipment imposed as a result of the inspection.2. The Commission shall transmit this information immediately to the NEAFC Secretariat and as soon as possible to the flag State of the inspected vessel.TITLE IIIFINAL PROVISIONSArticle 27ConfidentialityIn addition to the obligations laid down in Article 37 of Regulation (EEC) No 2847/93, Member States and the Commission shall comply with the rules of confidentiality adopted in accordance with the procedure laid down in Article 29(2).Article 28The necessary rules to implement this Regulation as regards Articles 2(3), 4(3), 5(3), 6(5), 7(3), 8, 11 (5) and (6), 12(1), 13 (1), 14(1)(h), 19(7) and 27 shall be adopted in accordance with the management procedure laid down in Article 29(2).Article 291. The Commission shall be assisted by a Management Committee for Fisheries and Aquaculture (hereinafter referred to as "the Committee").2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period referred to in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 30Entry into forceThis Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.The provisions referred to in Articles 6(2) and (3), 8, 10 and 11 shall remain in force on an ad hoc basis until 31 December 2000. Before 30 September 2000 at the latest, the Commission will submit any appropriate proposals providing for a definitive regime. The Council, acting in accordance with the procedure provided for in Article 37 of the Treaty, shall adopt the necessary measures by 31 December 2000 at the latest.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) Opinion delivered on 15 December 1999 (not yet published in the Offiial Journal).(2) OJ L 227, 12.8.1981, p. 21.(3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2846/98 (OJ L 358, 31.12.1998, p. 5).(4) OJ L 184, 17.7.1999, p. 23.(5) As an ad hoc arrangement for 2000 only.(6) As an ad hoc arrangement for 2000 only.(7) As an ad hoc arrangement for 2000 only.(8) As an ad hoc arrangement for 2000 only.ANNEXREGULATED RESOURCES>TABLE>